Citation Nr: 0429584	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  02-15 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Son




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1979.  

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant is seeking service connection for the cause of 
the veteran's death which she attributes to an overdose of 
methadone prescribed to relieve the veteran's back pain.  (T-
4, 5).  During the veteran's lifetime service connection was 
granted for a herniated nucleus pulposus which was rated as 
60 percent disabling.  The final autopsy report dated in May 
2002 stated the veteran was overdosed on methadone which 
resulted in terminal aspiration.  

The appellant testified at a videoconference hearing before 
the undersigned Veterans Law Judge in August 2004.  It is 
unclear from her testimony who had prescribed the methadone.  
She refers to an opinion from the VA Pain clinic, but did not 
specifically indicate who was managing his medications and 
prescribed the methadone.  Also the medical records in the 
claims folder do not include any records from a VA Pain 
Clinic or a prescription for methadone for treatment of back 
pain.  The veteran's records of treatment for back pain would 
be of great probative value in determining if the veteran 
died as a result of treatment prescribed for his service-
connected back disability.  For that reason the claim must be 
remanded for the RO to request the appellant identify the 
medical provider who prescribed methadone and to obtain those 
records.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the appellant to 
identify the medical care provider who 
prescribed methadone for the veteran 
prior to his death.  After securing the 
necessary release, the RO should obtain 
these records.  
2.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of 
the development ordered above, and 
readjudicate the claim.  If it remains 
denied, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative, 
and they should have the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



